Citation Nr: 0336007	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  93-22 870	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


REMAND

The veteran had active duty for training from May 1973 to 
November 1973 and from July 6, 1975, to July 20, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The appeal was before the Board twice 
previously, in October 1995 and again in August 1998, when it 
was remanded for further evidentiary and procedural 
development.

The VCAA, codified at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002), requires the VA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  In this case, the veteran 
was notified of the VA's responsibilities vs. her 
responsibilities in the development of her claim for an 
increased disability rating in a letter of December 2002.  
She was notified of the new regulatory criteria (effective 
November 7, 1996) regarding the evaluation of psychiatric 
disabilities, as well as the substance of the regulations 
implementing the VCAA in a May 2003 Supplemental Statement of 
the Case.  She had been previously notified of the older 
regulatory criteria regarding the evaluation of psychiatric 
disabilities in an April 1992 Statement of the Case.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 
provisions of 38 C.F.R. § 3.159(b)(1), which gave claimants 
30 days in which to submit evidence in support of their 
claims and allowed the VA to render a decision on those 
claims after the passage of 30 days from the mailing of 
notice to the claimant.  The Federal Circuit held that this 
regulation was inconsistent with the empowering statute 
because it imposed on claimants an arbitrary new deadline 
that does not represent a reasonable exercise of VA's 
authority, and was potentially confusing to claimants, as 
well.  P.V.A. v. Sec'y of Veterans Affairs, No. 02-7007 (Fed. 
Cir. Sept. 22, 2003).  

Review of the record reveals that the RO informed the 
appellant of VCAA in a December 2002 letter.  No deadline, of 
30 days or otherwise, was provided in this letter, however.  
The one year period subsequent to the December 2002 letter 
has not yet passed.  In the absence of a specific waiver from 
the veteran of the remainder of the one year period, it would 
be inappropriate to proceed with review of her appeal at this 
point.  As this appeal is being remanded to cure an 
evidentiary defect, the RO must take this opportunity to 
inform the veteran that a full year is allowed to respond to 
a VCAA notice regarding her appeal.  

The previous Board remand, in August 1998, ordered the RO to 
contact the veteran's fee basis psychiatrist to obtain copies 
of relevant treatment records.  The Board also directed that 
all efforts to obtain such records should be documented in 
the claims file.  Review of the claims file does not reveal 
that any efforts to contact the veteran's fee basis 
psychiatrist were undertaken.  Rather, several summaries of 
treatment were obtained from the VA hospital.  These 
summaries are brief and less helpful to adjudicators than 
complete treatment records.

The RO is required to fully complete the development ordered 
by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Therefore, 
upon remand, the RO must contact the veteran's fee basis 
psychiatrist to obtain copies of relevant treatment records 
throughout the lengthy time period this claim has remained 
open.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should contact the veteran's 
fee basis psychiatrist directly to obtain 
copies of relevant treatment records 
reflecting treatment since 1990.  After 
securing the necessary release, the RO 
should obtain these records for inclusion 
in the claims file.

3.  If further development, such as 
providing the veteran with another VA 
compensation examination, is necessary at 
this time, such development should be 
accomplished.  After the development 
requested above has been completed, the 
RO should again review the record, 
considering the evidence reflecting the 
veteran's psychiatric condition between 
her claim for an increased rating in 1990 
and the present, and applying the 
appropriate regulatory criteria for each 
period of time.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act 


of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


